Title: To Thomas Jefferson from James Fanning, 15 January 1791
From: Fanning, James
To: Jefferson, Thomas



Sir
Paris the 15th. January 1791

The proofs I have been honour’d with of your Excellency’s kindness embolden me to trouble you at this distance to pray your  advice and assistance to preserve a property, for my family, which I think well worth looking after; as I receive no manner of account about it give me leave to lay before you my Situation with regard to that property. A grant was made me of 2000 acres of Land in West Florida, and to my Brother Mathew Fanning a like grant of 2000 acres in the Same Country. His Excellency Peter Chester Esqr. Capn. Genl. and Govr. in chief of that province renew’d on the 9th. October 1779 two different warrants, which he had issued out on the 20th Novr. 1778 address’d to Elias Durnford Esqr. Surveyor Genl., to measure and lay out to the said Mathw. Fanning 2000 acres on the north side of Bayou Pierre, and to lay out to me 2000 acres on the north west side of Bayou Pierre; I have in my possession the warrants sign’d by the Govr. Genl. and the plats sign’d by the Surveyor Genl. and the field works. What was survey’d for my Brothr. is situated (according to the plat) on the north side of Bayou Pierre, bounded on the southwest by lands survey’d to Coll. Willm. Steel, southeast by Bayou Pierre and on the other side by (then) vacant Lands, distant from the Natchez about 40 miles; and the field work says: “Mathew Fanning’s 2000 acres of Land beginning at an Iron wood, standing on the north side of Bayou Pierre, it being the last bounded tree of James Fanning’s Land, running thence to said Fanning’s Land.” What was Survey’d to me is Situated on the north west side of Bayou Pierre, distant from the Natchez about 41 miles, bounded on the south west by the Land Survey’d for my said Brothr. Mathw. Fanning, south east by Bayou Pierre, on all other sides by (then) vacant Land: the field work of what was Survey’d to me Says: “James Fanning’s 2000 acres of Land beginning at a dog wood, standing at the north side of Bayou pierre Nt. 30 Wt. from an Iron wood, the upper boundery of Robert Fendals, the breath of the creek being the distance between the boundery and the Iron wood of Robert Fendal.”—On the 29th. Decemr. 1784 I sent a letter of attorney (by the advice of Mr. Gallwey of Nantes) to Messrs. Shoolbred & Moody of Charlston to act for me in regard to the Lands above mention’d, My Brother having made over to me his 2000 acres; I am stil in the situation your Excellency left me as to them Gentlemen, (Messieurs Shoolbred & Moody) thats to say, without a line from them. In January 1788 your Excellency was so good as to forward a letter for me to their Excellency’s the Delegates of Georgia in congress at Philidelphia. In february the same year I wrote to the Honble. Major Genl. Wayne of Savanna in Georgia and enclosed to him a letter  from the Marquis de La Fayette, wherein the Marqs. requested him to favour me with his protection and advice. I have not been honour’d with an answer from the Genl. nor did I ever get a line on this subject since Mr. Arthur Neil (who acted for me) quitted Pensacola, but thro your Excellency, who had the goodness to forward to me in Augt. 1788 a letter from the Honble. Abraham Baldwin Esqr. dated New York the 20th. April of said year, in answer to one your Excellency forwarded for me to the Delegates of Georgia in Congress. In that letter he’s pleased to inform me: that in 1785 a petition was preferred to the Legislature of Georgia in behalf of the Inhabitants who are settled in that part of the state where my Lands lie, in compliance with which a Law was made securing to the Settlers the improvements which they had made on vacant Lands; but nothing had then as yet been done respecting the Surveys made in that Country under the British Government. He adds that many of the Citizens of that State, and of several other states in the Union have rights to land there in the same situation as mine, and he had no doubt but that proper attention wou’d be paid to all such rights, as soon as it wou’d be thought expedient to open an office for the issuing of grants for those Lands, but he did not expect it wou’d be done soon. He says that my warrants and surveys are all the security that can be had till patents are issued, that in the meantime my Attorneys wou’d probably give notice to the Inhabitants of that Country of my surveys with the necessary descriptions, that then there wou’d be little danger of their Settleing upon them as they will know they can obtain no pattents and will therefore loose the labour of their improvements. This most Worthy Gentleman had the goodness to write to Messieurs Shoolbred & Moody to know whether they had received my instructions and consider’d themselves as my Attorneys. Their answer to him dated the 28th. Augt. 1788, wherein they own the receipt of my letter of Attorney and say it was impossible then to render me any Service, with his letter on the Subject to your Excellency, you were pleased to forward to me. What surprises me is that Messieurs Shoolbred & Moody never wrote me a line so that I don’t know if they gave notice to the Inhabitants of my Surveys. May I entreat your Excellency’s advice how to act? For Messieurs Shoolbred & Moody conduct themselves in such a manner towards me as convinces me that it’s not agreeable to them to be troubled with my affairs. I cannot blame them. I am a Stranger to them. I only wish they had been so kind as to have favoured me with a line; as unfortunately I have no acquaintance in the Country  I am totally at a loss what to do. I must then reiterate my request to your Excellency for your advice. Mr. Short will be so good as to forward to me your letter. The anarchy and confusion is such all over this kingdom that there’s no security in the provinces, and a moment may come when there will be as little in the Capital. Towards the end of this month I shall remove with my family to Flanders or to England and wait to see the return of peace and order. Every day numbers of family’s are quitting the Kingdom. Wherever I shall be I shall retain the highest sense of the obligations I owe your Excellency, happy if ever in my power to convince you of the infinite respect with which I have the honour to be Sir Your Excellency’s most obliged & most obedient humble Servt.,

Ja: Fanning

